Title: From George Washington to James Warren, 10 July 1775
From: Washington, George
To: Warren, James



Sir
Head Quarters Cambridge July [10] 1775.

After much Difficulty & Delay I have procurd such Returns of the State of the Army as will enable us to form a Judgment of its Strength. It is with great Concern I find it far inadequate to our general Expectations and the Duties which may be requird of it. The Number of Men fit for Duty in the Forces raisd in this Province including all the Out Posts and Artillery does not amount to Nine thousands. The Troops raisd in the other Colonies are more compleat; but yet fall short of their Establishment. So that upon the whole, I cannot estimate the present

Army at more than Fourteen thousands five hundred Men capable of Duty.
I have the Satisfaction to find the Troops both in Camp & Quarters very healthy; so that the Deficiency must arise from the Regiments never having been filled up to the Establishment, and the Number of Men on Furlough. But the former is much most considerable. Under all these Circumstances I yesterday calld a Council of War; and, enclosed, I send you an Extract of our Determinations, so far as they respect the province of Massachusetts Bay.
Your own Prudence will suggest the Necessity of Secrecy on this Subject as we have the utmost Reason to think the Enemy suppose our Numbers much greater than they are: an Error which is not our Interest to remove.
The great Extent of our Lines and the Uncertainty which may be the point of Attack added to the Necessity of immediate Support have induced me to order that Horses ready saddled should be kept at several Posts in Order to bring the most speedy Intelligence of any Movement of the Enemy.
For this Purpose I should be glad that Ten Horses might be provided as soon as possible. I have the Honor to be Sir Your most Obed. & very hbe Servt

Go: Washington


P.S. As I am informed the Congress proposes to rise immediately, I should be glad to know what Committees are left, or upon whom the executive Business devolves.


G: W——n
